Title: William Duncanson to Thomas Jefferson, 5 August 1816
From: Duncanson, William
To: Jefferson, Thomas


          
            sir
            Washington City 5th August 1816—
          
          I trust you will excuse the liberty I take of thus addressing you nor would have taken Such a liberty, but well knowing that the warmest friendship at all times Subsisted between yourself and my late Uncle William Mayne Duncanson have taken this method therfrom of Seeking your friendship for myself & family as well as thre fine Children of my Uncle’s whom I have taken under my Charge to assist them through the world with my  owin—
          I believe Sir you were not unacquanted as to the Embaresed State of my poor Uncles fortune. Surrounded as he was by a Set of Villains he gave himself up to despondency by which not only his owin fortune but that which my farther his Brother left in his hands was Compleatly dispoiled. In Consequence of which I am left to make the best Shrift I Can—
          I cannot See one friend Comming forward to giv any assistence; I have long Intertained the Idia of addressing you for the very purpose of Seeking your Patronage—my Uncle has often told me that Your heart was formed to Sempethise in the misfortunes of your fellow Creatures, Pardon me Sir, but I cannot hear omit what I have been told by him, and it is not
			 altogether the motives which I write you on that would lead me to flatter—
          as I have observed not one friend Comes forward to take me by the hand, they are either ashamed of their then Conduct toward my Uncle; or are Calious to all kind of human feelings—
          I must now make you acquanted with the nature of my address. altho with much diffidence I presume to write to a Charicter of your Exaulted Talents—
          your Interest with your friend the Honourable James Madison might procure me a Lecrutive Situation, eather In the Navy or War department Coustom house’s or any other Situation by which I Could Support my heavy Charge and mantain the Respectibility of our Ancient and very honourable Name—
          The zeal and assiduety which I  Should at all times Shew in the faithfull discharge of my duty Should never Cause you one moment of painful Reflection to be Sorry for the Confidince you may be Induced to bestow on me by your Recomendation of me to Mr Madison and from him to the future President of the United States, according as my Merrits may been be Seen,
          Should you honour me with your friendship; In Conjunshen with my family we will ever pray that you may live many, many, Years in the ful Injoyment of every earthly blessing and when you leav this world that you meet with every heavenly blessing allow me to begg the honour of an answer when most convenient &
          
            I am Sir with Sentiments of Respect and Esteem Yr Most obdt Hble s—
            William Duncanson
          
        